MEMORANDUM **
Cayo Marcial Arce and his wife, Joanhana Arce, natives and citizens of Peru, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from the Immigration Judge’s order denying their applications for cancellation of removal, and denying their motion to remand. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We review the denial of a motion to remand for abuse of discretion, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005), and review findings of fact regarding ineffective assistance of counsel for substantial evidence, Lin v. Ashcroft, 377 F.3d 1014, 1024 (9th Cir.2004). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider the Arces’ challenge to the agency’s discretionary determination that they failed to demonstrate exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 891-92 (9th Cir.2003) (interpreting jurisdictional bar of 8 U.S.C. § 1262(a)(2)(B)©).
The BIA did not abuse its discretion in concluding that the performance by prior counsel did not result in prejudice to the Arces, and thus their claim of ineffective assistance of counsel fails. See Lin, 377 F.3d at 1027 (to demonstrate prejudice, a petitioner must demonstrate “plausible grounds for relief’).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.